It has been called to the attention of the court that prior to the filing of the opinion in this cause one of the plaintiffs in error, to wit, Simon Westheimer, departed this life April 17, 1941, but subsequent to the date on which the cause was assigned. In accordance with the rule announced in Spencer v. Hamilton, 156 Okla. 194, 13 P.2d 81, and House v. Gragg, 170 Okla. 550, 44 P.2d 832, the opinion filed May 27, 1941, is withdrawn with directions that it be filed under date of April 15, 1941. *Page 223